Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
	Claims 1-5, 12, 13, 16, 18-24, and 26 are pending and rejected. Claims 1 is amended and claims 6-9 and 25 are withdrawn. Claims 10, 11, 14, 15, and 17 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, the claim requires that the polymer comprises polyamideimide, polyamic acid, polyimide, phenolic resin, or epoxy resin, however, claim 1 has been amended to require that the polymer comprises polyimide and/or 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 16, the claim requires that the polymer comprises polyamideimide, polyamic acid, polyimide, phenolic resin, or epoxy resin, however, claim 1 has been amended to require that the polymer comprises polyimide and/or polyamideimide such that claim 16 does not further limit claim 1 since using polyamideimide and/or polyimide for claim 1 will meet the requirements of claim 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12, 13, 16, 18, 20-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2014/0295290 A1 in view of Itoh, US 6,103,423, and Ariga, JP 2009-266466 A.
	The following citations for Ariga, JP 2009-266466 A are in reference to the machine translation provided by Espacenet and the figures in the original document. 
	Regarding claims 1 and 16, Park teaches a method of forming an electrode (abstract), the method comprising: 
providing a current collector (where the electrode includes a current collector, abstract, indicating a current collector is provided); 
providing a slurry mixture, the slurry mixture comprising a precursor and micron-sized silicon particles (forming a composite material by forming a mixture of a precursor and silicon particles, 0059 and Fig. 1, where the silicon particles have a largest dimension ranging from about 10 nm to 40 µm, 0065, indicating that the silicon particle size range overlaps a range including micron-sized silicon particles, note MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 
pyrolysing the slurry mixture to convert the precursor into one or more types of carbon phases to form a composite material comprising the one or more types of carbon phases as a substantially continuous phase with the silicon particles distributed throughout the composite material (where the mixture goes through pyrolysis to convert the precursor to carbon as a substantially continuous phase with the silicon particles distributed throughout the composite material, 0059, 0062, and Fig. 1, where the pyrolysis of the precursor results in at least one carbon phase, 0064).
Park teaches applying the composite material onto the current collector after performing pyrolysis, i.e. where an electrode attachment substance is sandwiched between a current collector and a solid film comprising electrochemically active material (0009). They teach that during pyrolysis the mixture is heated to about 900°C to about 1350°C (0062). 
Park further teaches that the amount of silicon in the composite material include more than about 50% by weight, between about 50% and about 70% by weight, and between about 60% and about 80% by weight (0065). Therefore, Park teaches including the silicon particles in the composite material in an amount within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Itoh teaches a negative electrode comprising carbon particles and an amorphous carbon matrix dispersing the carbon particles therein (abstract). They teach that the carbon matrix is formed by thermal decomposition of a thermosetting resin (abstract). They teach forming the amorphous carbon matrix by carbonization of a thermosetting resin such as phenolic resins, polyimide resins, and the like (Col. 3, lines 10-13). They teach that a paste of the mixture in an appropriate solvent for the resin is applied to current collector, such as a stainless steel current collector, followed by carbonizing the thermosetting resin the mixture to obtain an electrode (Col. 3, lines 26-32 and Fig. 1). Therefore, they teach applying a carbon precursor mixture containing particles onto a current collector followed by heating to convert the precursor to carbon to provide an electrode comprising the mixture on a current collector, where since the electrode is formed by coating the current collector with the mixture, the process is understood to adhere the mixture to the current collector to provide an electrode formed from the two materials.
From the teachings of Itoh, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Park to have applied the precursor mixture containing the silicon particles to a current collector substrate followed by pyrolyzing or carbonizing the precursor material to convert it to carbon because Itoh teaches that such a method is successful for applying a mixture containing a carbon precursor and particles to a current collector such that it will be expected to provide the desired and predictable 
Park further teaches that coatings such as carbon are used to stabilize the interface between the active material coating and the current collector, where the carbon may be a component of the electrode coating (0095). Park teaches that the compositions can be used for anodes, where a typical carbon anode electrodes include a current collector such as a copper sheet (0055 and 0058). Park teaches that the electrode can be an electrode of a battery (abstract). Park also teaches that graphite can be included in the mixture (0067).
	They do not specifically teach that the current collector comprises a current collector coated with a polymer film.
Ariga teaches a non-aqueous electrolyte secondary battery in which a carbon material such as amorphous carbon is formed on a negative electrode current collector (0001). They teach that the adhesiveness between the negative electrode active material and the negative electrode current collector (graphite and copper), which are different materials is inferior to that of the negative electrode active material (graphite and graphite) (0004). They teach providing a carbon coating on the negative electrode current collector formed of a copper foil by thermal decomposition of a carbon precursor resin (0010). They teach that in a secondary battery in which graphite is used as the negative electrode active material, a copper foil coated with carbon on the negative electrode current collector is used to improve the electrical properties of the negative electrode layer and the surface of the electrode current collector (0013). They teach that the process provides a non-aqueous electrolyte secondary battery that reduces cycle capacity deterioration by improving adhesion while maintaining contact 
From the teachings of Ariga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Park in view of Itoh to have coated a copper foil with a carbon precursor resin, i.e. polymer, and then to have carbonized the carbon precursor resin or polymer so as to form a carbon layer on the copper foil because Ariga teaches that forming a negative electrode current collector by coating a copper foil with a resin followed by carbonizing the resin to form a carbon layer provides the benefits of improved adhesion with an electrode layer containing graphite, as well as reducing cycle capacity deterioration and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle and because Park teaches that a carbon coating can stabilize the interface between the active material coating and the current collector, where the mixture includes graphite, such that it will be expected to provide the benefits described by Ariga, i.e. reducing cycle capacity deterioration and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle while also stabilizing the interface between the active material coating and the current collector.	
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	As to coating the current collector with a polymer layer comprising polyimide and/or polyamideimide, it is noted that Ariga teaches that the current collector is coated with a carbon material such as amorphous carbon, where they provide an example of carbonizing a resol-type phenolic resin on the current collector (0001 and 0015). Itoh teaches that the amorphous carbon matrix is formed by carbonization of a thermosetting resin, where examples of the thermosetting resin includes phenolic resins, polyimide resins and the like (Col. 3, lines 10-13). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claim 16.
Regarding claims 2 and 3, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. As discussed above for claim 1, from the teachings of Ariga and Park, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a carbon-coated copper foil current collector in the electrode because Park teaches that a carbon coating can stabilize the interface between the active material coating and the current collector, where copper is a suitable current collector and Ariga teaches that a carbon-coated copper current collector provides the benefits of improved adhesion with an electrode layer containing graphite, as well as reducing cycle capacity deterioration and suppressing an increase resistance between the negative electrode layer and the surface of the negative electrode current collector due to the charge/discharge cycle such that it will provide the desired and predictable result of forming a suitable current collector in the method of Park in view of Itoh and Ariga. 
Regarding claim 12, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. As discussed above for claim 1, Park in view of Itoh and Ariga suggest using polyimide as the polymer coated on the current collector that will form the amorphous coating. As discussed above Park teaches that the precursors can include polyamic acid, polyimide, phenolic resins, epoxy resins, and other polymers (0060). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the same material for the polymer and the precursor, i.e. polyimide, because Park indicates that polyimide is a suitable precursor and Park in view of Itoh and Ariga suggest using polyimide for forming the polymer layer on the current collector and by selecting the same material it will ensure that the precursor will not need to be heated to a temperature that could degrade the pyrolyzed polymer layer because it can be heated to the same temperature for pyrolysis. 
Regarding claim 13, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. Park further teaches that the precursors can include polyamic acid, polyimide, phenolic resins, or epoxy resins (0060).  
Regarding claim 18, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. Park further teaches that the mixture is cast on a substrate where a slurry can be applied and spread over the substrate (0061). They also teach that the mixture includes one or more precursors, solvent, and silicon particles (0060), such that the mixture is considered to provide a slurry of the precursor and silicon particles. Park further teaches that the slurry includes solvent, precursor, silicon particles, and graphite (0060, 0065, and 0067). Park teaches drying and pyrolyzing the slurry (0061-0062 and Fig. 1). Park teaches that the amount of carbon from the precursor in the composite 
Park also provides an example of mixing polyimide liquid precursor PI 2611, graphite particles, conductive carbon particles, and silicon particles in a weight ratio of 200:55:5:20, where PI 2611 contains 10-30% precursor, where the solvent is described as containing 10-30% by weight precursor, such that PI 2611 is understood to contain 10-30% by weight precursor (0060 and 0074). From this, the amount of precursor in the mixture ranges from about 3.57-10.7% by weight. Park also provides an example of a mixture containing PI 2611 and silicon particles in a weight ratio of 40:1, such that the amount of precursor ranges from about 24-73% by weight in the mixture. Therefore, Park provides examples of the mixtures containing precursor in an amount overlapping the claimed range or within the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. Park further teaches drying the mixture before pyrolyzing (0060-0062 and Fig. 1).
Regarding claim 21, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. Park further teaches that the composite material includes silicon in an amount of between about 60% and about 80% by weight (0065), such that the mixture comprises providing the silicon particles such that the composite material comprises the silicon particles in a range overlapping the range of instant claim 21. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Park in view of Itoh renders the range of instant claim 21 obvious.  
Regarding claim 22, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. Park further teaches that the mixture includes conductive particles (0068).
Regarding claim 23, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. Park further teaches including graphite in the mixture (0067).
Regarding claim 24, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. Park further teaches that the electrodes include anode (0054, 0055 and 0057).
Regarding claim 26, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. Park further teaches that the composite material may include about 5% to about 40% by volume porosity (0070), meeting the range requirements of instant claim 26. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Itoh and Ariga as applied to claim 2 above, and further in view of Iwasaki, US 2014/0170451 A1.
	Regarding claim 4, Park in view of Itoh and Ariga suggest the limitations of instant claim 2, including using copper foil as the current collector.
	They do not teach that the collector comprises a clad foil.

	From the teachings of Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Park in view of Itoh and Ariga to have selected the current collector from copper clad foils or copper clad foils because Ariga and Park indicate that copper is an acceptable material for use in a process where a precursor is carbonized to be converted to carbon and Iwasaki teaches that a copper clad foil is acceptable for use as a current collector such that it will provide the desired and predictable result of forming an desirable current collector from a material that is expected to be suitable in the process of Park in view of Itoh and Ariga. Therefore, Park in view of Itoh, Ariga, and Iwasaki suggest using either a copper clad foil, such that it will comprise copper on at least one side of the clad foil. 
	Regarding claim 5, Park in view of Itoh, Ariga, and Iwasaki suggest the limitations of instant claim 4, where the current collector is a clad foil comprising copper on at least one side. As discussed above for claim 4, Iwasaki indicates that the clad foil contains at least one selected from the group consisting of copper and stainless steel, among others (0031). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a clad foil consisting of copper and stainless steel because Iwasaki indicates that such a clad foil is suitable as a current collector. Additionally, from the teachings of Park .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Itoh and Ariga as applied to claim 1 above, and further in view of Kobayashi, US 2012/0156562 A1.
	Regarding claim 19, Park in view of Itoh and Ariga suggest the limitations of instant claim 1. Park further teaches casting the mixture onto a substrate using a gap extrusion or a blade casting technique (0061).
	They do not teach applying the coating by slot die coating.
	Kobayashi teaches a water-based slurry containing a solvent, a polymer, a filler, and a polybasic acid or derivative thereof and an electrode plate for an electricity storage device (abstract). They teach that the hydrophobic filler can be in the form of particles (0063). They teach that a coating film is formed between a collector and an electrode, where the collector is formed from materials including stainless steel (0072). They teach applying a coating film layer by blade coating or slot die coating among other methods (0073). 
. 

Claims 1-3, 12, 13, 16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, US 6,413,672 B1 in view of Ariga, JP 2009-266466 A.
	The following citations for Ariga, JP 2009-266466 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claims 1 and 16, Suzuki teaches a method of forming an electrode (process for producing a lithium secondary battery with an anode, Col. 3, lines 42-58), the method comprising: 
providing a current collector (forming a coated film on the current collector, Col. 3, lines 42-58, indicating a current collector is provided); 
providing a slurry mixture on the current collector, the slurry mixture comprising a precursor and micron-sized silicon particles (where the coated film applied to the current collector consists of silicon and a binder that forms hard carbon through heat 
pyrolysing the slurry mixture on the current collector to convert the precursor into one or more types of carbon phases to form a composite material comprising the one or more types of carbon phases as a substantially continuous phase with the silicon particles distributed throughout the composite material, and to adhere the composite material to the current collector (where the coating is sintered so that the binder forms hard carbon, Col. 3, lines 42-58, indicating that the mixture is pyrolyzed on the current collector, and where the silicon contained in the sintered material exists in the form of particles that are covered with the carbonaceous material, Col. 2, lines 52-57, indicating that the sintered material forms a composite material comprising a carbon phase containing silicon particles, and where the sintered material has a structure such as a dispersed phase of silicon existing in the continuous phase of the carbonaceous material, Col. 6, lines 57-60, indicating that the carbonaceous material is a continuous phase with the silicon particles distributed throughout).

Suzuki teaches that the anode includes a sintered material which contains 50 to 99% by weight of silicon or 70% by weight or more, where the silicon is present as particles (abstract, Col. 2, lines 52-61, and Col. 5, lines 2-15). Therefore, Suzuki teaches that the composite material, i.e. the sintered material, contains silicon particles in an amount within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach that the current collector comprises a current collector coated with a polymer film.
Ariga teaches a non-aqueous electrolyte secondary battery in which a carbon material such as amorphous carbon is formed on a negative electrode current collector (0001). They teach that the adhesiveness between the negative electrode active material and the negative electrode current collector (graphite and copper), which are different 
From the teachings of Ariga, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki to have coated a copper foil with a carbon precursor resin or polymer and then to have pyrolyzed the polymer so as to form the carbon layer on the copper foil because Ariga teaches that forming a negative electrode current collector by coating a copper foil with a resin followed by carbonizing the resin to form a carbon layer provides the benefits of improved adhesion with an electrode layer containing graphite, as well as reducing cycle capacity deterioration and suppressing an increase resistance between the negative electrode layer and the surface prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
As to the polymer layer comprising polyimide and/or polyamideimide, Suzuki teaches using various resins or polymers as the binder such as polyimide, polyvinylidene fluoride, etc. (Col. 6, lines 6-14). Suzuki teaches that the binder of non-graphitizable carbon is added for the purpose of forming amorphous carbon (Col. 3, lines 42-57). Ariga teaches using a carbon precursor resin where the resin can be a phenol resin or the like and where the carbon material is amorphous carbon (0001, 0010, and 0015). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected polyimide for the polymer layer because selecting any of the polymer layers suggested by Suzuki will result in providing an amorphous carbon layer as desired by Ariga such that it will be expected to provide the desired and predictable result of providing a suitable polymer material for forming the amorphous carbon layer on the current collector via carbonization for improving the adhesion between the current collector and the electrode layer. Therefore, Suzuki in view of Ariga suggest using polyimide as the polymer layer as required by claim 16.
	Regarding claims 2-3, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the current collector is selected from the group including copper and that is may be in the form of a foil (Col. 5, lines 22-28), such that it will be a copper foil. Ariga also teaches using a copper foil coated with carbon as the current collector (0009-0010).
Regarding claim 12, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki teaches using various resins or polymers as the binder such as 
Regarding claim 13, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the binder or precursor is selected from materials such as phenol-formaldehyde resin (a phenolic resin), polyimide resin, and epoxy resin (Col. 6, lines 6-14).
Regarding claim 18, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the mixture includes a silicon powder, an organic material that turns to carbonaceous material through the heat treatment (binder), and a solvent (Col. 6, lines 49-57), such that the mixture is considered to provide a slurry of the precursor or binder and silicon particles since it will include solids in a liquid. one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Suzuki also teaches that the anode includes a sintered material which contains 1 to 50% by weight of a carbon material (abstract). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of the precursor in the mixture to be within or at least overlapping the claimed range so as to result in the composite mixture having a carbon content of 1 to 50% by weight because if the composite includes 50% by weight of carbon it would be expected that the mixture would also have to include at least 5% by weight of the precursor. Further, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).	
Regarding claim 20, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches drying the mixture prior to sintering or pyrolyzing (Col. 6, lines 49-57).
Regarding claim 21, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the composite material comprises the silicon particles in a range of 50 to 99% by weight (abstract), indicating that the silicon particles are added to the mixture so as to provide a silicon weight percentage in the composite material in a range overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Suzuki in view of Ariga renders the range of instant claim 21 obvious.  
Regarding claims 22 and 23, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that in addition to the binder, graphite or the like may be added, thereby increasing the conductivity of the sintered material (Col. 6, lines 21-26), where since the graphite is added and is not in the form of a film it is considered to be graphite particles, i.e. pieces of graphite, and since it increases the conductivity of the sintered material it is considered to act as a conductive particle.
Regarding claim 24, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the electrode is an anode (abstract).

	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ariga as applied to claim 2 above, and further in view of Iwasaki, US 2014/0170451 A1.
	Regarding claim 4, Suzuki in view of Ariga suggest the limitations of instant claim 2, including using a copper foil as the current collector.
	They do not teach that the collector comprises a stainless steel foil or clad foil.
	Iwasaki teaches an electrode that includes an active material-containing layer and a current collector (abstract). They teach that the current collector is preferably an electrolytically-etched foil, where the current collector can include metal or a clad foil, where the clad foil can include a foil containing at least one selected from the group consisting of copper or stainless steel (0030 and 0031).
	From the teachings of Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga to have selected the current collector from copper clad foils or copper clad foils because Suzuki indicates that copper is an acceptable material for use in a process where a precursor is carbonized to be converted to carbon and Iwasaki teaches that a copper clad foil is acceptable for use as a current collector such that it will provide the desired and predictable result of forming an acceptable current collector from a material that is expected to be acceptable in the process of Suzuki in view of Ariga. Therefore, Suzuki in view of Ariga, and Iwasaki suggest using either a copper clad foil, such that it will comprise copper on at least one side of the clad foil. 
Regarding claim 5, Suzuki in view of Ariga, and Iwasaki suggest the limitations of instant claim 4, where the current collector is a copper clad foil. As discussed above for claim 4, Iwasaki indicates that the clad foil contains at least one selected from the group consisting of copper and stainless steel, among others (0031). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a clad foil consisting of copper and stainless steel because Iwasaki indicates that such a clad foil is suitable as a current collector. Additionally, from the teachings of Suzuki in view of Ariga, and Iwasaki, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied the slurry mixture to the copper side of the foil comprising copper and stainless steel because Suzuki and Ariga suggest forming a carbon layer on a copper foil as a current collector for the electrode such that by applying the slurry mixture to the pyrolyzed polymer coated copper foil surface it will be expected to provide the electrode as suggested by Suzuki in view of Ariga, and Iwasaki. Therefore, Suzuki in view of Ariga, and Iwasaki provide the limitations of instant claim 5.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ariga as applied to claim 1 above, and further in view of Kobayashi, US 2012/0156562 A1.
	Regarding claim 19, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches forming the coating on the current collector using various coating methods including dye coating, understood to be die coating, and blade coating (Col. 8, lines 17-20).

	Kobayashi teaches a water-based slurry containing a solvent, a polymer, a filler, and a polybasic acid or derivative thereof and an electrode plate for an electricity storage device (abstract). They teach that the hydrophobic filler can be in the form of particles (0063). They teach that a coating film is formed between a collector and an electrode, where the collector is formed from materials including stainless steel (0072). They teach applying a coating film layer by blade coating or slot die coating among other methods (0073). 
	From the teachings of Kobayashi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga to have applied the mixture to the current collector by slot die coating because Kobayashi teaches that slot die coating is an alternative coating method to blade coating where the coating material is similar to that of Suzuki in that it includes solvent, polymer, and filler particles such that it will be expected to provide the desired and predictable result of successfully coating the material onto the current collector as an alternative method to blade coating and further because Suzuki teaches that die coating is an acceptable method of forming the coating on the collector. Therefore, Suzuki in view of Ariga, and Kobayashi suggest providing the mixture to the current collector by slot die coating. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ariga as applied to claim 1 above, and further in view of Park, US 2014/0295290 A1.
	Regarding claim 26, Suzuki in view of Ariga suggest the limitations of instant claim 1. Suzuki further teaches that the process of sintering the coating material on the current collector results in a porous sintered material capable of making sufficient contact with the electrolytic solution (Col. 3, lines 42-59). 
	They do not teach the degree of porosity in the sintered film.
	As discussed above in the rejection of claim 1 using Park, Park teaches a process of forming an electrode by pyrolyzing a coating mixture containing polymer and micron-sized silicon particles. Park further teaches that the composite material may be about 5% to about 40% by volume porosity (0070). 
From the teachings of Park it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Suzuki in view of Ariga to have formed the composite coating so as to have a porosity of about 5% to about 40% by volume because Park indicates that such a porosity is desirable in forming a similar coating material for an electrode, i.e. silicon particles in a pyrolyzed carbon matrix. Therefore, in the process of Suzuki in view of Ariga, and Park the composite layer will have a porosity meeting the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
Response to Arguments
Applicant's arguments March 23, 2021 have been fully considered.

In light of the amendment to claim 1, the previous reference of Teixidor is no longer being used in the rejection.
Regarding Applicant’s argument that one skilled in the art would not have pyrolyzed an electrode using silicon on a current collector, since Park indicates that the carbon precursor and silicon particles are successfully pyrolyzed together to provide silicon particles distributed through the carbonized precursor (0059 and 0062) and Itoh indicates that a carbon precursor containing particles is successfully pyrolyzed on a metal current collector (Itoh, Col. 3, lines 26-33), one having ordinary skill in the art before the effective filing date would also have expected the silicon/carbon precursor mixture to successfully pyrolyze on the current collector since there are no issues with pyrolyzing a carbon precursor with silicon particles and there are no issues with pyrolyzing the carbon precursor on a metallic current collector. Further, since Ariga suggests forming a carbon layer onto the current collector there will be a carbon layer between the electrode material, i.e. silicon particles, and the current collector which will be expected to prevent any metal silicide from forming between the silicon particles and a metal current collector and to prevent any issues with silicon being adjacent to metal at high temperatures since there will be a polymer or carbon layer between the silicon and the current collector. Further, it is noted that claim 1 does not require a metal current collector. 
Regarding Applicant’s arguments over Suzuki, it is noted that Suzuki teaches producing a coating solution by adding silicon powder and an organic material that turns to a carbonaceous material through the heat treatment to a solvent and applying 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718